Case 1:21-cv-02698-EK-RML Document 6 Filed 06/24/21 Page 1 of 1 PageID #: 27




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                       :
ALTER Y. GOLDBERG, individually and on
behalf of all other similarly situated,                                :   Case No.: 21-cv-2698(EK)(PML)

                                        Plaintiff,                    :

          -against-                                                   :    NOTICE OF APPEARANCE

GENERAL REVENUE CORPORATION,                                          :

                                        Defendant.                    :

------------------------------------X

             PLEASE TAKE NOTICE that the following counsel, who is admitted to practice

before this Court, appears as counsel for defendant General Revenue Corporation:

                                        Lon J. Seidman, Esq.
                                        Diamond McCarthy LLP
                                        295 Madison Avenue, 11th Floor
                                        New York, New York 10017
                                        Tel: (212) 430-5400
                                        Fax: (212) 430-5499
                                        lseidman@diamondmccarthy.com

and requests that all further papers and correspondence be served upon him.

Dated: New York, New York
       June 24, 2021
                                                            DIAMOND McCARTHY LLP


                                                            By:
                                                                    Lon J. Seidman, Esq.
                                                            295 Madison Avenue, 11th Floor
                                                            New York, New York 10017
                                                            Tel: (212) 430-5400
                                                            Fax: (212) 430-5499
                                                            lseidman@diamondmccarthy.com
